DETAILED ACTION

Response to Amendment
The Amendment filed 12/2/20 has been received and made of record.  As requested, claims 7, 23, 28, and 30-33 have been amended.  Claims 7-14 and 23-36 are pending, of which claim 14 has been withdrawn.   
The substitute specification filed 9/3/19 has been approved and entered.
The drawings filed 9/4/19 have been approved and entered.
The rejections of claims 23, 28 and 30-33 under 112(b) have been withdrawn in light of the present amendment.
Applicant’s arguments, see pages 9-10 of the remarks filed 9/3/19, with respect to the rejection(s) of claim(s) 7-13 and 23-32 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application No. 2016/0178251 (“Johnson et al.”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claim 28, the claim fails to further limit the subject matter of claim 23, the claim upon which it contends, since it recites duplicate subject matter presented in claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 29-35 are necessarily rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0178251 (“Johnson et al.”).
As regards claim 7, Johnson et al. discloses a flexible thermal regulation device that anticipates Applicants’ presently claimed invention.  More specifically, Johnson et al. discloses apparatus (device 104) for modifying the temperature of a person’s skin in a localized region (see the Abstract), the apparatus comprising: a skin contacting surface (the surface adjacent the adhesive layer 110); a heat sink  (thermal energy layer 120) having a first temperature different from the temperature of the skin being contacted by the skin contacting surface to create a temperature gradient between the skin and the heat sink (see para 0031, which discloses a cool sink); and a flow path configured to allow heat to flow between the skin and the heat sink (the flow path from the skin into the thermal energy transfer layer 120 through the device and into the surrounding environment, see para. 0031), wherein the apparatus comprises: a thermoelectric device (104) that includes a first surface that is the skin contacting surface (surface adjacent adhesive layer 110) and a second surface (the surface adjacent protective layer 160), positioned away from the skin contacting surface; an adhesive layer (adhesive layer 110) configured to overlie the thermoelectric device to secure the thermoelectric device to the skin (see para. 0049, lined 16-20); and a power .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 23, 24, 28-30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of U.S. Patent Application Publication No. 2014/0005759 (“Fahey et al.”), as evidenced by U.S. Patent No. 6,927,316 (“Faries, Jr. et al.”).
As regards claim 8, Johnson et al. discloses the apparatus of claim 7, except wherein the apparatus further comprises a temperature sensor for determining the temperature of the surface of the skin.  However, Fahey et al. discloses an analogous apparatus (see the apparatus in Fig. 15B) for modifying the temperature of a person’s skin in a localized region (see para. 0187, lines 12-17), the apparatus comprising: a skin contacting surface (note marked-p Fig. 15B below); a heat sink having a first temperature different from the temperature of the skin being contacted by the skin contacting surface to create a temperature gradient between the skin and the heat sink, 
Johnson et al. discloses at paras 0058-0061, that a user can select specific preferences through a user interface, such as for example, heating or cooling.  In view of Fahey et al., it would have been obvious to one having ordinary skill in the art at the effective time of filing to have added a temperature sensor and temperature controller to the device of Johnson et al. in order to monitor the temperature of the users skin and to automatically alter the direction of current flow so as to either heat or cool the user.
As regards claims 23, 24, 28 and 30, Johnson et al. discloses a flexible thermal regulation device that substantially discloses Applicants’ presently claimed invention.  More specifically, Johnson et al. discloses an apparatus for modifying the temperature of a person’s skin in a localized region, the apparatus comprising: a thermoelectric device (104) that includes a first surface that is the skin contacting surface (surface adjacent adhesive layer 110) and a second surface (the surface adjacent protective layer 160), positioned away from the skin contacting surface; an adhesive layer (adhesive layer 110) configured to overlie the thermoelectric device to secure the thermoelectric device to the skin (para. 0049, lined 16-20); and a power source (power 
Johnson et al. fails to disclose at least one sensor detecting a condition of the skin and wherein the power source is configured to vary the operation of the thermoelectric device in response to a condition at the surface of the skin detected by the at least one sensor.
  However, Fahey et al. discloses an analogous temperature regulation apparatus (see the apparatus in Fig. 15B) for modifying the temperature of a person’s skin in a localized region (para. 0187, lines 12-17), the apparatus comprising: a skin contacting surface (note marked-p Fig. 15B below); a heat sink having a first temperature different from the temperature of the skin being contacted by the skin contacting surface to create a temperature gradient between the skin and the heat sink, which is inherent in thermoelectric (Peltier) devices, as evidenced by heat sink layer in the 15C and col. 9, lines 30-36 of Faries, Jr. et al, which discloses that thermoelectric devices include heat sink layer to absorb thermal energy thereby cooling the surrounding environment.  Fahey et al. also discloses the apparatus also comprises a temperature sensor for determining the temperature of the surface of the skin (note the disclosure of a temperature sensor adapted to sense a signal indicative of tissue 
Johnson et al. discloses at paras 0058-0061, that a user can select specific preferences through a user interface, such as for example, heating or cooling. In view of Fahey et al., it would have been obvious to one having ordinary skill in the art at the effective time of filing to have added a temperature sensor and temperature controller to the device of Johnson et al. in order to monitor the temperature of the users skin and to automatically alter the direction of current flow so as to either heat or cool the user.
As regards claim 29, modified Johnson et al. discloses the apparatus of claim 28, wherein the power source wirelessly transfers power to the thermoelectric device (see para. 0057, which discloses the device can be powered wirelessly).
As regards claim 36, modified Johnson et al. discloses the apparatus of claim 23, wherein the power source wirelessly transfers power to the thermoelectric device (see para. 0057, which discloses the device can be powered wirelessly).

Claims 9-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over in Johnson et al. in view of Fahey et al. as evidenced by Faries, Jr. et al. as applied to claim 7 above, and in further view of U.S. Patent No. 2016/0015280 (“Hyde et al.”).
As regards claim 9-12, modified Johnson et al. discloses the apparatus of claim 8, except wherein the apparatus further comprises a pressure sensor for determining the pressure applied to the surface of the skin, or the apparatus of claim 9 wherein the apparatus further comprises a moisture sensor for determining the moisture 
However, Hyde et al. teaches analogous systems for monitoring and treating a user, comprising a substrate to be worn on the skin of user with a sensor assembly to sense motion and a physiological parameter (heart rate, temperature, hydration, blood pressure, oxygen, etc., see para. 0069, lines 32-38) of the body portion, a processor operably coupled to the sensor and configured to receive one or more sense signals and an effector operably coupled to the processor and configured to affect the body portion responsive to control the processor (see the abstract).  In view of Hyde et al., it would have been obvious to one having ordinary skill in the art to at the effective time of filing, to add a physiological parameter sensor to monitor any physiologic parameter in order to provide any information about the user through contact with the skin of the user or proximity to the skin of the user, including but not limited to a blood perfusion sensor, a pressure sensor, a moisture sensor, etc. with a reasonable expectation of success.  Such sensors like the temperature sensors would likewise be connected to power source and/or base station of Johnson et al. to vary the operation of the thermoelectric device in response to a condition at the surface of the skin detected by one or more sensors.
As regards claim 13, modified Johnson et al. discloses the apparatus of claim 12, wherein the power source wirelessly transfers power to the thermoelectric device (see para. 0057, which discloses the device can be powered wirelessly).

Claims 25-27 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Johnson et al. in view of Fahey et al. as evidenced by Faries, Jr. et al. as applied to claim 23 above, and in further view of Hyde et al.
As regards claim 25-27, modified Johnson et al. discloses the apparatus of claim 23, except wherein the sensor comprises a pressure sensor for determining the pressure applied to the surface of the skin, or the apparatus of claim 23, wherein the senor further a moisture sensor for determining the moisture at the surface of the skin, or the apparatus of claim 23, wherein the sensor comprises a blood perfusion sensor for determining the perfusion rate.
However, Hyde et al. teaches analogous systems for monitoring and treating a user, comprising a substrate to be worn on the skin of user with a sensor assembly to sense motion and a physiological parameter (heart rate, temperature, hydration, blood pressure, oxygen, etc., see para. 0069, lines 32-38) of the body portion, a processor operably coupled to the sensor and configured to receive one or more sense signals and an effector operably coupled to the processor and configured to affect the body portion responsive to control the processor (see the abstract).  In view of Hyde et al., it would have been obvious to one having ordinary skill in the art to at the effective time of filing, to add a physiological parameter sensor to monitor any physiologic parameter in order to provide any information about the user through contact with the skin of the user or proximity to the skin of the user, including but not limited to a blood perfusion sensor, a pressure sensor, a moisture sensor, etc. with a reasonable expectation of success.  Such sensors like the temperature sensors would likewise be connected to power source and/or base station of Johnson et al. to vary the operation of the thermoelectric 
As regards claims 31-33, modified Johnson et al. discloses the apparatus of claim 23, except wherein the sensor comprises a pressure sensor for determining the pressure applied to the surface of the skin, or the apparatus of claim 23, wherein the senor further a moisture sensor for determining the moisture at the surface of the skin, or the apparatus of claim 23, wherein the sensor comprises a blood perfusion sensor for determining the perfusion rate.
However, Hyde et al. teaches systems for monitoring and treating a user, comprising a substrate to be worn on the skin of user with a sensor assembly to sense motion and a physiological parameter (to sense heart rate, temperature, hydration, blood pressure, oxygen, etc., see para. 0069, lines 32-38) of the body portion, a processor operably couple to the sensor and configured to receive one or more sense signals and an effector operably coupled to the processor and configured to affect the body portion responsive to control the processor (see the abstract).  In view of Hyde et al., it would have been obvious to one having ordinary skill in the art to at the effective time of filing, to add a physiological parameter sensor to monitor any physiologic parameter in order to provide any information about the user through contact with the skin of the user or proximity to the skin of the user, including but not limited to a blood perfusion sensor, a pressure sensor, a moisture sensor, etc. with a reasonable expectation of success.  Such sensors like the temperature sensors would likewise be connected to power source and/or base station of Johnson et al. to vary the operation of .

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Johnson et al. in view of Fahey et al. as evidenced by Faries, Jr. et al. as applied to claim 28 above, and in further view of Hyde et al.
As regards claims 34-35, modified Johnson et al. discloses the apparatus of claim 28, wherein at least one sensor comprises a temperature sensor for determining the temperature of the surface of the skin, but fails to teach an additional sensor comprising a pressure sensor for determining the pressure applied to the surface of the skin or wherein the additional sensor comprises a moisture sensor for determining the moisture at the surface of the skin.
However, Hyde et al. teaches analogous systems for monitoring and treating a user, comprising a substrate to be worn on the skin of user with a sensor assembly to sense motion and a physiological parameter (heart rate, temperature, hydration, blood pressure, oxygen, etc., see para. 0069, lines 32-38) of the body portion, a processor operably couple to the sensor and configured to receive one or more sense signals and an effector operably coupled to the processor and configured to affect the body portion responsive to control the processor (see the abstract).  In view of Hyde et al., it would have been obvious to one having ordinary skill in the art to at the effective time of filing, to add one or more physiological parameter sensors to the device of modified Johnson et al. to monitor any physiologic parameter, such as in pressure in order to determine both the temperature of the skin and the pressure being applied by the device.  It would 

    PNG
    media_image1.png
    369
    484
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786